Application to vacate the injunction entered by the United States District Court for the Middle District of Alabama on October 16, 2017, presented to Justice THOMAS and by him referred to the Court, is granted. "[I]nmates seeking time to challenge the manner in which the State plans to execute them must satisfy all of the requirements for a stay, including a showing of a significant possibility of success on the merits." Hill v. McDonough, 547 U.S. 573, 584, 126 S.Ct. 2096, 165 L.Ed.2d 44 (2016). The All Writs Act does not excuse a court from making these findings. Because the District Court enjoined respondent's execution without finding that he has a significant possibility of success on the merits, it abused its discretion. We accordingly vacate the injunction.Justice BREYER and Justice SOTOMAYOR would deny the application to vacate the injunction.